DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. US 11170965 (hereinafter USPN ‘965) in view of Ukita (US 2005/0213711), Peugeot (US 5020086), and Ueda et al. (US 2011/0255664; hereinafter Ueda). 

Regarding claim 1, USPN ‘965 claims a system for generating X-ray beams from a liquid target (claim 1, preamble), comprising: a vacuum chamber, wherein the vacuum chamber comprises an X-ray exit window (par. 1 in the body of claim 1); a thin diamond window assembly, wherein the thin diamond window assembly is positioned within the vacuum chamber (par. 2); an electron source, wherein the electron source emits an electron beam towards the thin diamond window assembly, wherein the electron source is positioned within the vacuum chamber and the electron beam is aligned with the thin diamond window assembly (par. 3); a target material flow system, wherein a molten alloy which is in thermal communication with a temperature control unit of the target material flow system passes into and out of the vacuum chamber along a pipeline of the target material flow system, wherein the molten alloy is a dynamic target material of the target material flow system (par. 4); wherein the thin diamond window assembly is integrated into the target material flow system, wherein the beam of electrons contacts the dynamic target material through a diamond sheet of the thin diamond window assembly (par. 5); the thin diamond window assembly being angularly positioned to the electron beam, wherein the thin diamond window assembly allows the electron beam to pass through and collide with the dynamic target material to generate an X-ray beam, wherein the angular positioning of the thin diamond window assembly allows the generated X-rays to be emitted towards the X-ray exit window (par. 6); an X-ray detector/imager, wherein the X-ray detector/imager is positioned externally and adjacent the vacuum chamber; wherein the X-ray detector/imager is positioned perpendicular to a projection path of the electron beam from the electron source (par. 7); and the X-ray detector/imager being aligned with the X-ray exit window, wherein the electron source, the diamond window, the target material flow system and the X-ray exit window are positioned with respect to each other so that an X-ray beam generated at the thin diamond window assembly passes through the X-ray exit window toward the X-ray detector/imager passing through an imaging subject (par. 8).
However, UPSN ‘965 fails to claim a vacuum chamber connected to a vacuum system comprising a roughing pump and a vacuum pump, wherein the vacuum system is configured to reduce a pressure inside the vacuum chamber to less than 10-7 pascal. 
Ukita teaches a vacuum chamber (6) connected to vacuum system comprising a vacuum pump (3), wherein the vacuum system is configured to reduce a pressure inside the vacuum chamber. Peugeot teaches a vacuum system comprising a roughing pump (46) and a vacuum pump (48). Ueda teaches a pressure less than 10-7 pascal (par. 22). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘965 with the teaching of Ukita, since one would have been motivated to make such a modification for allowing cleaning and maintenance (Ukita: par. 69).  
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘965 with the teaching of Peugeot, since one would have been motivated to make such a modification for lower pressure (Peugeot: with 46 and 48). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘965 with the teaching of Ueda, since one would have been motivated to make such a modification for longer emission element life (Ueda: par. 22).  

Regarding claim 4, UPSN ‘965 claims wherein the dynamic target material is a lead bismuth eutectic (claim 7).

Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of USPN ‘965 in view of Ukita, Peugeot, and Ueda as applied to claim 1 above, and further in view of Harding (US 6185277).

Regarding claim 2, USPN ‘965 as modified above suggests claim 1. USPN ‘965 further claims wherein the target material flow system comprises a pump, a reservoir, the pipeline, the temperature control unit, and the dynamic target material, wherein the temperature control unit maintains a temperature of the dynamic target material to be above a melting point temperature; the dynamic target material being in fluid motion within the pipeline; the dynamic target material being in thermal communication with the temperature control unit; the reservoir and the pump being in fluid communication through the pipeline; and the reservoir, the pump, and the pipeline being in direct contact with the temperature control unit (claim 2).
However, USPN ‘965 fails to claim a circulation pump. 
Harding teaches a circulation pump (52). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘965 with the teaching of Harding, since one would have been motivated to make such a modification for savings associated with reuse.

Regarding claim 3, USPN ‘965 claims wherein the temperature control unit comprises a heating coil, wherein the heating coil is wrapped around the reservoir, the pump, and the pipeline (claim 3).

Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/396844 (hereinafter AN ‘844) in view of Ukita, Peugeot, and Ueda. This is a provisional nonstatutory double patenting rejection.

Regarding claim 1, AN ‘844 claims a system for generating X-ray beams from a liquid target (claim 1, preamble), comprising: a vacuum chamber, wherein the vacuum chamber comprises an X-ray exit window (par. 1 in the body of claim 1); a thin diamond window assembly, wherein the thin diamond window assembly is positioned within the vacuum chamber (par. 2); an electron source, wherein the electron source emits an electron beam towards the thin diamond window assembly, wherein the electron source is positioned within the vacuum chamber and the electron beam is aligned with the thin diamond window assembly (par. 3); a target material flow system, wherein a molten alloy which is in thermal communication with a temperature control unit of the target material flow system passes into and out of the vacuum chamber along a pipeline of the target material flow system, wherein the molten alloy is a dynamic target material of the target material flow system (par. 4); wherein the thin diamond window assembly is integrated into the target material flow system, wherein the beam of electrons contacts the dynamic target material through a diamond sheet of the thin diamond window assembly (par. 5); the thin diamond window assembly being angularly positioned to the electron beam, wherein the thin diamond window assembly allows the electron beam to pass through and collide with the dynamic target material to generate an X-ray beam, wherein the angular positioning of the thin diamond window assembly allows the generated X-rays to be emitted towards the X-ray exit window (par. 6); an X-ray detector/imager, wherein the X-ray detector/imager is positioned externally and adjacent the vacuum chamber; wherein the X-ray detector/imager is positioned perpendicular to a projection path of the electron beam from the electron source (par. 7); and the X-ray detector/imager being aligned with the X-ray exit window, wherein the electron source, the diamond window, the target material flow system and the X-ray exit window are positioned with respect to each other so that an X-ray beam generated at the thin diamond window assembly passes through the X-ray exit window toward the X-ray detector/imager passing through an imaging subject (par. 8).
However, AN ‘844 fails to claim a vacuum chamber connected to a vacuum system comprising a roughing pump and a vacuum pump, wherein the vacuum system is configured to reduce a pressure inside the vacuum chamber to less than 10-7 pascal. 
Ukita teaches a vacuum chamber (6) connected to vacuum system comprising a vacuum pump (3), wherein the vacuum system is configured to reduce a pressure inside the vacuum chamber. Peugeot teaches a vacuum system comprising a roughing pump (46) and a vacuum pump (48). Ueda teaches a pressure less than 10-7 pascal (par. 22). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘844 with the teaching of Ukita, since one would have been motivated to make such a modification for allowing cleaning and maintenance (Ukita: par. 69).  
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘844 with the teaching of Peugeot, since one would have been motivated to make such a modification for lower pressure (Peugeot: with 46 and 48). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘844 with the teaching of Ueda, since one would have been motivated to make such a modification for longer emission element life (Ueda: par. 22).  

Regarding claim 4, AN ‘844 claims wherein the dynamic target material is a lead bismuth eutectic (claim 1, par. 4).

Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of AN ‘844 in view of Ukita, Peugeot, and Ueda as applied to claim 1 above, and further in view of Harding.

Regarding claim 2, AN ‘844 as modified above suggests claim 1. AN ‘844 further claims wherein the target material flow system comprises a pump, a reservoir, the pipeline, the temperature control unit, and the dynamic target material, wherein the temperature control unit maintains a temperature of the dynamic target material to be above a melting point temperature; the dynamic target material being in fluid motion within the pipeline; the dynamic target material being in thermal communication with the temperature control unit; the reservoir and the pump being in fluid communication through the pipeline; and the reservoir, the pump, and the pipeline being in direct contact with the temperature control unit (claim 2).
However, AN ‘844 fails to claim a circulation pump. 
Harding teaches a circulation pump (52). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘844 with the teaching of Harding, since one would have been motivated to make such a modification for savings associated with reuse.

Regarding claim 3, AN ‘844 claims wherein the temperature control unit comprises a heating coil, wherein the heating coil is wrapped around the reservoir, the pump, and the pipeline (claim 3).

Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/396871 (hereinafter AN ‘871) in view of Ukita, Peugeot, and Ueda. This is a provisional nonstatutory double patenting rejection.

Regarding claim 1, AN ‘871 claims a system (claim 1, preamble), comprising: a vacuum chamber, wherein the vacuum chamber comprises an X-ray exit window (par. 1 in the body of claim 1); a thin diamond window assembly, wherein the thin diamond window assembly is positioned within the vacuum chamber (par. 2); an electron source, wherein the electron source emits an electron beam towards the thin diamond window assembly, wherein the electron source is positioned within the vacuum chamber and the electron beam is aligned with the thin diamond window assembly (par. 3); a target material flow system, wherein a molten alloy which is in thermal communication with a temperature control unit of the target material flow system passes into and out of the vacuum chamber along a pipeline of the target material flow system, wherein the molten alloy is a dynamic target material of the target material flow system (par. 4); wherein the thin diamond window assembly is integrated into the target material flow system, wherein the beam of electrons contacts the dynamic target material through a diamond sheet of the thin diamond window assembly (par. 5); the thin diamond window assembly being angularly positioned to the electron beam, wherein the thin diamond window assembly allows the electron beam to pass through and collide with the dynamic target material to generate an X-ray beam, wherein the angular positioning of the thin diamond window assembly allows the generated X-rays to be emitted towards the X-ray exit window (par. 6); an X-ray detector/imager, wherein the X-ray detector/imager is positioned externally and adjacent the vacuum chamber; wherein the X-ray detector/imager is positioned perpendicular to a projection path of the electron beam from the electron source (par. 7); and the X-ray detector/imager being aligned with the X-ray exit window, wherein the electron source, the diamond window, the target material flow system and the X-ray exit window are positioned with respect to each other so that an X-ray beam generated at the thin diamond window assembly passes through the X-ray exit window toward the X-ray detector/imager passing through an imaging subject (par. 8).
However, AN ‘871 fails to claim a vacuum chamber connected to a vacuum system comprising a roughing pump and a vacuum pump, wherein the vacuum system is configured to reduce a pressure inside the vacuum chamber to less than 10-7 pascal. 
Ukita teaches a vacuum chamber (6) connected to vacuum system comprising a vacuum pump (3), wherein the vacuum system is configured to reduce a pressure inside the vacuum chamber. Peugeot teaches a vacuum system comprising a roughing pump (46) and a vacuum pump (48). Ueda teaches a pressure less than 10-7 pascal (par. 22). 
Ukita teaches a vacuum chamber (6) connected to a vacuum pump (3) configured to reduce a pressure inside the vacuum chamber.
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘871 with the teaching of Ukita, since one would have been motivated to make such a modification for allowing cleaning and maintenance (Ukita: par. 69).  
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘871 with the teaching of Peugeot, since one would have been motivated to make such a modification for lower pressure (Peugeot: with 46 and 48). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘871 with the teaching of Ueda, since one would have been motivated to make such a modification for longer emission element life (Ueda: par. 22).  

Regarding claim 4, AN ‘871 claims wherein the dynamic target material is a lead bismuth eutectic (claim 1, par. 4).

Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of AN ‘871 in view of Ukita, Peugeot, and Ueda as applied to claim 1 above, and further in view of Harding.

Regarding claim 2, AN ‘871 as modified above suggests claim 1. AN ‘871 further claims wherein the target material flow system comprises a pump, a reservoir, the pipeline, the temperature control unit, and the dynamic target material, wherein the temperature control unit maintains a temperature of the dynamic target material to be above a melting point temperature; the dynamic target material being in fluid motion within the pipeline; the dynamic target material being in thermal communication with the temperature control unit; the reservoir and the pump being in fluid communication through the pipeline; and the reservoir, the pump, and the pipeline being in direct contact with the temperature control unit (claim 2).
However, AN ‘871 fails to claim a circulation pump. 
Harding teaches a circulation pump (52). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘871 with the teaching of Harding, since one would have been motivated to make such a modification for savings associated with reuse.

Regarding claim 3, AN ‘871 claims wherein the temperature control unit comprises a heating coil, wherein the heating coil is wrapped around the reservoir, the pump, and the pipeline (claim 3).

Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/403931 (hereinafter AN ‘931) in view of Ukita, Peugeot, and Ueda. This is a provisional nonstatutory double patenting rejection.

Regarding claim 1, AN ‘931 claims a system (claim 1, preamble), comprising: a vacuum chamber, wherein the vacuum chamber comprises an X-ray exit window (par. 1 in the body of claim 1); a thin diamond window assembly, wherein the thin diamond window assembly is positioned within the vacuum chamber (par. 2); an electron source, wherein the electron source emits an electron beam towards the thin diamond window assembly, wherein the electron source is positioned within the vacuum chamber and the electron beam is aligned with the thin diamond window assembly (par. 3); a target material flow system, wherein a molten alloy which is in thermal communication with a temperature control unit of the target material flow system passes into and out of the vacuum chamber along a pipeline of the target material flow system, wherein the molten alloy is a dynamic target material of the target material flow system (par. 4); wherein the thin diamond window assembly is integrated into the target material flow system, wherein the beam of electrons contacts the dynamic target material through a diamond sheet of the thin diamond window assembly (par. 5); the thin diamond window assembly being angularly positioned to the electron beam, wherein the thin diamond window assembly allows the electron beam to pass through and collide with the dynamic target material to generate an X-ray beam, wherein the angular positioning of the thin diamond window assembly allows the generated X-rays to be emitted towards the X-ray exit window (par. 6); an X-ray detector/imager, wherein the X-ray detector/imager is positioned externally and adjacent the vacuum chamber; wherein the X-ray detector/imager is positioned perpendicular to a projection path of the electron beam from the electron source (par. 7); and the X-ray detector/imager being aligned with the X-ray exit window, wherein the electron source, the diamond window, the target material flow system and the X-ray exit window are positioned with respect to each other so that an X-ray beam generated at the thin diamond window assembly passes through the X-ray exit window toward the X-ray detector/imager passing through an imaging subject (par. 8).
However, AN ‘931 fails to claim a vacuum chamber connected to a vacuum system comprising a roughing pump and a vacuum pump, wherein the vacuum system is configured to reduce a pressure inside the vacuum chamber to less than 10-7 pascal. 
Ukita teaches a vacuum chamber (6) connected to vacuum system comprising a vacuum pump (3), wherein the vacuum system is configured to reduce a pressure inside the vacuum chamber. Peugeot teaches a vacuum system comprising a roughing pump (46) and a vacuum pump (48). Ueda teaches a pressure less than 10-7 pascal (par. 22). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘931 with the teaching of Ukita, since one would have been motivated to make such a modification for allowing cleaning and maintenance (Ukita: par. 69).  
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘931 with the teaching of Peugeot, since one would have been motivated to make such a modification for lower pressure (Peugeot: with 46 and 48). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘931 with the teaching of Ueda, since one would have been motivated to make such a modification for longer emission element life (Ueda: par. 22).  

Regarding claim 4, AN ‘931 claims wherein the dynamic target material is a lead bismuth eutectic (claim 1, par. 4).

Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of AN ‘931 in view of Ukita, Peugeot, and Ueda as applied to claim 1 above, and further in view of Harding.

Regarding claim 2, AN ‘931 as modified above suggests claim 1. AN ‘931 further claims wherein the target material flow system comprises a pump, a reservoir, the pipeline, the temperature control unit, and the dynamic target material, wherein the temperature control unit maintains a temperature of the dynamic target material to be above a melting point temperature; the dynamic target material being in fluid motion within the pipeline; the dynamic target material being in thermal communication with the temperature control unit; the reservoir and the pump being in fluid communication through the pipeline; and the reservoir, the pump, and the pipeline being in direct contact with the temperature control unit (claim 2).
However, AN ’931 fails to claim a circulation pump. 
Harding teaches a circulation pump (52). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘931 with the teaching of Harding, since one would have been motivated to make such a modification for savings associated with reuse.

Regarding claim 3, AN ‘931 claims wherein the temperature control unit comprises a heating coil, wherein the heating coil is wrapped around the reservoir, the pump, and the pipeline (claim 1, par. 4).

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/405888 (hereinafter AN ‘888) in view of Ukita, Peugeot, and Ueda. This is a provisional nonstatutory double patenting rejection.
AN ‘888 claims a system (claim 1, preamble), comprising: a vacuum chamber, wherein the vacuum chamber comprises an X-ray exit window (par. 1 in the body of claim 1); a thin diamond window assembly, wherein the thin diamond window assembly is positioned within the vacuum chamber (par. 2); an electron source, wherein the electron source emits an electron beam towards the thin diamond window assembly, wherein the electron source is positioned within the vacuum chamber and the electron beam is aligned with the thin diamond window assembly (par. 3); a target material flow system, wherein a molten alloy which is in thermal communication with a temperature control unit of the target material flow system passes into and out of the vacuum chamber along a pipeline of the target material flow system, wherein the molten alloy is a dynamic target material of the target material flow system (par. 4); wherein the thin diamond window assembly is integrated into the target material flow system, wherein the beam of electrons contacts the dynamic target material through a diamond sheet of the thin diamond window assembly (par. 5); the thin diamond window assembly being angularly positioned to the electron beam, wherein the thin diamond window assembly allows the electron beam to pass through and collide with the dynamic target material to generate an X-ray beam, wherein the angular positioning of the thin diamond window assembly allows the generated X-rays to be emitted towards the X-ray exit window (par. 6); an X-ray detector/imager, wherein the X-ray detector/imager is positioned externally and adjacent the vacuum chamber; wherein the X-ray detector/imager is positioned perpendicular to a projection path of the electron beam from the electron source (par. 7); and the X-ray detector/imager being aligned with the X-ray exit window, wherein the electron source, the diamond window, the target material flow system and the X-ray exit window are positioned with respect to each other so that an X-ray beam generated at the thin diamond window assembly passes through the X-ray exit window toward the X-ray detector/imager passing through an imaging subject (par. 8).
However, AN ‘888 fails to claim a vacuum chamber connected to a vacuum system comprising a roughing pump and a vacuum pump, wherein the vacuum system is configured to reduce a pressure inside the vacuum chamber to less than 10-7 pascal. 
Ukita teaches a vacuum chamber (6) connected to vacuum system comprising a vacuum pump (3), wherein the vacuum system is configured to reduce a pressure inside the vacuum chamber. Peugeot teaches a vacuum system comprising a roughing pump (46) and a vacuum pump (48). Ueda teaches a pressure less than 10-7 pascal (par. 22). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘888 with the teaching of Ukita, since one would have been motivated to make such a modification for allowing cleaning and maintenance (Ukita: par. 69).  
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘888 with the teaching of Peugeot, since one would have been motivated to make such a modification for lower pressure (Peugeot: with 46 and 48). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘888 with the teaching of Ueda, since one would have been motivated to make such a modification for longer emission element life (Ueda: par. 22).  


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of AN ‘888 in view of Ukita, Peugeot, and Ueda as applied to claim 1 above, and further in view of Harding.
Regarding claim 2, AN ‘888 as modified above suggests claim 1. AN ‘844 further claims wherein the target material flow system comprises a pump, a reservoir, the pipeline, the temperature control unit, and the dynamic target material, wherein the temperature control unit maintains a temperature of the dynamic target material to be above a melting point temperature; the dynamic target material being in fluid motion within the pipeline; the dynamic target material being in thermal communication with the temperature control unit; the reservoir and the pump being in fluid communication through the pipeline; and the reservoir, the pump, and the pipeline being in direct contact with the temperature control unit (claim 2).
However, AN ‘888 fails to claim a circulation pump. 
Harding teaches a circulation pump (52). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘888 with the teaching of Harding, since one would have been motivated to make such a modification for savings associated with reuse.

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of AN ‘888 in view of Ukita, Peugeot, and Ueda as applied to claim 1 above, and further in view of Holden et al. (US 2011/0268237; hereinafter Holden). This is a provisional nonstatutory double patenting rejection.
AN ‘888 as modified above suggests claim 1. 
However, AN ‘888 fails to claim wherein the target material is a lead bismuth eutectic.
Holden teaches wherein the target material is a lead bismuth eutectic (par. 37).
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘888 with the teaching of Holden, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to make such a modification for higher energy (Holden: par. 9).  

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/405162 (hereinafter AN ‘162) in view of Ukita, Peugeot, and Ueda. This is a provisional nonstatutory double patenting rejection.

Regarding claim 1, AN ‘162 claims a system (claim 1, preamble), comprising: a vacuum chamber, wherein the vacuum chamber comprises an X-ray exit window (par. 1 in the body of claim 1); a thin diamond window assembly, wherein the thin diamond window assembly is positioned within the vacuum chamber (par. 2); an electron source, wherein the electron source emits an electron beam towards the thin diamond window assembly, wherein the electron source is positioned within the vacuum chamber and the electron beam is aligned with the thin diamond window assembly (par. 3); a target material flow system, wherein a molten alloy which is in thermal communication with a temperature control unit of the target material flow system passes into and out of the vacuum chamber along a pipeline of the target material flow system, wherein the molten alloy is a dynamic target material of the target material flow system (par. 4); wherein the thin diamond window assembly is integrated into the target material flow system, wherein the beam of electrons contacts the dynamic target material through a diamond sheet of the thin diamond window assembly (par. 5); the thin diamond window assembly being angularly positioned to the electron beam, wherein the thin diamond window assembly allows the electron beam to pass through and collide with the dynamic target material to generate an X-ray beam, wherein the angular positioning of the thin diamond window assembly allows the generated X-rays to be emitted towards the X-ray exit window (par. 6); an X-ray detector/imager, wherein the X-ray detector/imager is positioned externally and adjacent the vacuum chamber; wherein the X-ray detector/imager is positioned perpendicular to a projection path of the electron beam from the electron source (par. 7); and the X-ray detector/imager being aligned with the X-ray exit window, wherein the electron source, the diamond window, the target material flow system and the X-ray exit window are positioned with respect to each other so that an X-ray beam generated at the thin diamond window assembly passes through the X-ray exit window toward the X-ray detector/imager passing through an imaging subject (par. 8).
However, AN ‘162 fails to claim a vacuum chamber connected to a vacuum system comprising a roughing pump and a vacuum pump, wherein the vacuum system is configured to reduce a pressure inside the vacuum chamber to less than 10-7 pascal. 
Ukita teaches a vacuum chamber (6) connected to vacuum system comprising a vacuum pump (3), wherein the vacuum system is configured to reduce a pressure inside the vacuum chamber. Peugeot teaches a vacuum system comprising a roughing pump (46) and a vacuum pump (48). Ueda teaches a pressure less than 10-7 pascal (par. 22). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘162 with the teaching of Ukita, since one would have been motivated to make such a modification for allowing cleaning and maintenance (Ukita: par. 69).  
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘162 with the teaching of Peugeot, since one would have been motivated to make such a modification for lower pressure (Peugeot: with 46 and 48). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘162 with the teaching of Ueda, since one would have been motivated to make such a modification for longer emission element life (Ueda: par. 22).  

Regarding claim 2, AN ‘162 claims wherein the target material flow system comprises a circulation pump, a reservoir, the pipeline, the temperature control unit, and the dynamic target material, wherein the temperature control unit maintains a temperature of the dynamic target material to be above a melting point temperature; the dynamic target material being in fluid motion within the pipeline; the dynamic target material being in thermal communication with the temperature control unit; the reservoir and the circulation pump being in fluid communication through the pipeline; and the reservoir, the circulation pump, and the pipeline being in direct contact with the temperature control unit (claim 2).

Regarding claim 3, AN ‘162 claims wherein the temperature control unit comprises a heating coil, wherein the heating coil is wrapped around the reservoir, the circulation pump, and the pipeline (claim 3).


Regarding claim 4, AN ‘162 claims wherein the dynamic target material is a lead bismuth eutectic (claim 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884